—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered July 3, 1997, which, to the extent appealed from, granted defendants’ cross motion to “preclude evidence of all alleged pre-March 2, 1986 transactions between the defendants”, unanimously modified, on the law, to restrict the aforesaid limitation to plaintiffs claims for fraudulent conveyance, and otherwise affirmed, without costs.
The six-year Statute of Limitations for claims for fraudulent conveyance is not applicable to and, accordingly, should not have been invoked to preclude proof relevant to, that aspect of plaintiff petitioner’s “suit in aid of execution to discover assets for the purpose of producing satisfaction” for a judgment (see, Altman v Finkel, 268 App Div 666, 671-672, affd 295 NY 651). A suit in aid of execution is a separate cause of action brought pursuant to CPLR 5227, not the Debtor and Creditor Law, and we note that, in distinction to causes for fraudulent conveyance arising under the Debtor and Creditor Law, a CPLR 5227 cause of action does not and indeed cannot accrue until judgment is entered against the debtor.
*181We have considered plaintiffs additional arguments and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.